IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. AP-76,278 & AP-76,279



                      EX PARTE EDWARD JOHNSON, Applicant



           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
      CAUSE NOS. 1043616 AND 1010659 IN THE 263RD DISTRICT COURT
                         FROM HARRIS COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

sexual assault and indecency with a child and sentenced to 30 years’ imprisonment in each cause.

The First Court of Appeals affirmed his convictions. Johnson v. State, Nos. 01-07-00294-CR and

01-07-00293-CR, (Tex. App.— Houston [First Dist.], 2007, no pet.) (not designated for publication.)

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely file a petition for discretionary review even though counsel had promised Applicant
                                                                                                        2

he would do so.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that Applicant was deprived his right to file

petitions for discretionary review. The trial court recommends that relief be granted. We find,

therefore, that Applicant is entitled to the opportunity to file out-of-time petitions for discretionary

review of the judgments of the First Court of Appeals in Cause Nos. 01-07-00294-CR and 01-07-

00293-CR that affirmed his convictions in Case Nos. 1043616 and 1010659 from the 263rd Judicial

District Court of Harris County. Applicant shall file his petitions for discretionary review with the

First Court of Appeals within 30 days of the date on which this Court’s mandates issue.



Delivered: January 27, 2010
Do not publish